Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”) is entered into effective as of
the      day of             , 201     by and between Applied Micro Circuits
Corporation, a Delaware corporation (the “Corporation”), and
                    (“Officer”) with reference to the following:

WHEREAS, Officer is                     of the Corporation and in such capacity
is performing a valuable service for the Corporation;

WHEREAS, the Bylaws of the Corporation (the “Bylaws”) provide for the
indemnification of the directors, officers, employees and agents of the
Corporation to the maximum extent authorized by Section 145 of the General
Corporation Law of the State of Delaware, as amended to date (the “State
Statute”);

WHEREAS, such Bylaws and the State Statute specifically provide that they are
not exclusive, and thereby contemplate that contracts may be entered into
between the Corporation and its officers with respect to indemnification of such
officers;

WHEREAS, recent developments with respect to the premium cost, terms and
availability of directors’ and officers’ liability insurance and with respect to
the application, amendment and enforcement of statutory and bylaw
indemnification provisions generally have raised questions concerning the
adequacy and reliability of the protection afforded to officers thereby:

WHEREAS, the foregoing questions have caused certain officers of the Corporation
to reassess their continued service as officers of the Corporation; and

WHEREAS, in order to resolve such questions and thereby induce Officer to
continue to serve as an officer of the Corporation, the Corporation has
determined and agreed to enter in this contract with Officer;

NOW, THEREFORE, in consideration of Officer’s continued service as an officer of
the Corporation after the date of this Agreement, the parties hereto agree as
follows:

1. Indemnity of Officer. The Corporation hereby agrees to hold harmless and
indemnify Officer to the full extent authorized or permitted by the provisions
of the State Statute, or any amendment thereof or other statutory provisions
authorizing or permitting such indemnification which is adopted after the date
hereof.

2. Additional Indemnity. Subject only to the exclusions set forth in Section 3
hereof, the Corporation hereby further agrees to hold harmless and indemnify
Officer against any and all expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by Officer
in connection with any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (including
an action by or in the right of the Corporation) to which Officer is, was or at
any time becomes a party, or is threatened to be made a party, by reason of the
fact that Officer is, was or at any time becomes a director, officer, employee
or agent of the Corporation, or is or was serving or at any time serves at the
request of the Corporation as a director, officer, employee, agent or similar
official of another corporation, partnership, joint venture, trust or other
enterprise.

 

1



--------------------------------------------------------------------------------

3. Limitations on Additional Indemnity. No indemnity pursuant to Section 2
hereof shall be paid by the Corporation:

(a) except to the extent the aggregate of losses to be indemnified under
Section 2 hereof exceed the amount of such losses for which the Officer is
indemnified either pursuant to Section 1 hereof or pursuant to any directors’
and officer’s liability insurance purchased and maintained by the Corporation;

(b) in respect to any remuneration paid to Officer if it shall be determined by
a final judgment or other final adjudication that such remuneration was in
violation of law;

(c) on account of Officer’s conduct which is finally adjudged to have been
knowingly fraudulent, deliberately dishonest or willful misconduct; or

(d) if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

4. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Officer is a director,
officer, employee, or agent of the Corporation (or is or was serving at the
request of the Corporation as a director, officer, employee, agent or similar
official of another corporation, partnership, joint venture, trust or other
enterprise) and shall continue thereafter so long as Officer shall be subject to
any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal or investigative, by reason of the fact that
Officer was a director of the Corporation or serving in any other capacity
referred to herein.

5. Notification and Defense of Claim. Promptly after receipt by Officer of
notice of the commencement of any action, suit or proceeding, Officer will, if a
claim in respect thereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof; but the omission
to so notify the Corporation will not relieve the Corporation from any liability
which it may have to Officer under this Agreement. With respect to any such
action, suit or proceeding as to which Officer notifies the Corporation of the
commencement thereof:

(a) The Corporation will be entitled to participate therein at its own expense;
and

(b) Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Officer.
After notice from the Corporation to Officer of its election so to assume the
defense thereof, the Corporation will not be liable to Officer under this
Agreement for any legal or other expense subsequently incurred by Officer in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Officer shall have the right to employ his own
counsel in such action, suit or proceeding, but the fees and expenses of such
counsel incurred after notice from the

 

2



--------------------------------------------------------------------------------

Corporation of its assumption of the defense thereof shall be at the expense of
Officer unless (i) the employment of counsel by Officer has been authorized by
the Corporation, (ii) Officer shall have reasonably concluded that there may be
a conflict of interest between the Corporation and Officer in the conduct of the
defense of such action, or (iii) the Corporation shall not in fact have employed
counsel to assume the defense of such action, in each of which cases the fees
and expenses of counsel shall be at the expense of the Corporation. The
Corporation shall not be entitled to assume the defense of any action, suit or
proceeding brought by or on behalf of the Corporation or as to which Officer
shall have made the conclusion provided for in (ii) above.

(c) The Corporation shall not be liable to indemnify Officer under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Corporation shall not settle any action or
claim in any manner which would impose any cost, penalty or limitation on
Officer without Officer’s written consent. Neither the Corporation nor Officer
will unreasonably withhold their consent to any proposed settlement.

6. Repayment of Expenses. Officer agrees that Officer will reimburse the
Corporation for all reasonable expenses paid by the Corporation in defending any
civil or criminal action, suit or proceeding against Officer in the event and
only to the extent that it shall be ultimately determined that Officer is not
entitled to be indemnified by the Corporation for such expenses under the
provisions of the State Statute, the Bylaws, this Agreement or otherwise.

7. Enforcement.

(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Corporation hereby in order
to induce Officer to continue to serve as a director of the Corporation, and
acknowledges that Officer is relying upon the Agreement in continuing in such
capacity.

(b) In the event Officer is required to bring any action to enforce rights or to
collect moneys due under this Agreement and is successful in such action, the
Corporation shall reimburse Officer for all of Officer’s reasonable fees and
expenses in bringing and pursuing such action.

8. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.

9. Governing Law; Binding Effect; Amendment and Termination.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware, as such laws are applied to contracts entered into and
to be performed wholly within the State of Delaware.

(b) This Agreement shall be binding upon Officer and upon the Corporation, its
successors and assigns, and shall inure to the benefit of Officer, his heirs,
personal representatives and assigns and to the benefit of the Corporation, its
successors and assigns.

 

3



--------------------------------------------------------------------------------

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
            , 201_, to be made effective as of the day and year first above
written.

 

    APPLIED MICRO CIRCUITS CORPORATION Attest:     By:

 

   

 

Secretary     President & Chief Executive Officer    

 

    Officer

 

4